Citation Nr: 1535456	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a mental condition with anxiety and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition, to include coronary artery disease.

4.  Entitlement to service connection for a thyroid condition, to include hyperparathyroidism.

5.  Entitlement to service connection for a right foot condition, to include plantar parakeratosis.

6.  Entitlement to service connection for a left foot condition.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Video Conference hearing in July 2015.  He failed to report for the hearing.  In a statement received on the same day as the hearing, the Veteran's attorney stated that the Veteran's transportation fell through at the last minute.  The attorney requested that the hearing be rescheduled.  The Board finds a showing of good cause has been demonstrated to reschedule the Veteran for a Video Conference hearing.  See 38 C.F.R. § 20.704 (2015).  In light of the foregoing, and because the RO schedules Video Conference hearings at local VA offices, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




